                     I N THE UNITED STATES DIS TRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION

                                No . 2 : 15 - CR - 9- 9H

 UNITED STATES OF AMER I CA ,

         v.

ANTONIO TILLMON ,                                                ORDER

         Defendant .




         This   matter   is   before   the    court        following   the   published

opinion from the Fourth Circuit Court of Appeals on February 26 ,

2019 .     [DE #897].    The Fourth Circuit ' s order vacated defendant ' s

federal programs bribery convic ti ons (Counts 32 , 36 , and 54) , and

held that as the vacatur did not change defendant ' s sentence and

as defendant could not be sentenced to a lower term of imprisonment

on the part of the sentence that was ru nn ing concurrently with his

sentence for the now - vacated federal programs bribery convictions ,

the case would not be remanded .              The mandate issued on April 3 ,

2019 .     Defendant ' s petition for writ of certiorari to the United

States Supreme Court was denied on October 7 , 2019 .

         Therefore , for purposes of the record and in accordance with

the opinion of the Fourth Circ ui t Court of Appeals , the clerk is

directed to enter an amended judgment reflecting the vacatur of

defendant ' s federal programs bribery convictions at Counts 32 , 36 ,
and   54 .    All      other   aspects   of   the    original   judgment   remain

unchanged .
                    'ii'
      T h i s ~ day of October 2019 .


                                                ow
                                 Senior United Stats District Judge
At Greenville , NC
#35




                                          2
